UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21962 Epiphany Funds (Exact name of registrant as specified in charter) 2214 Michigan Avenue Arlington, TX76013 (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code:877.334.1283 Date of fiscal year end:10/31/2010 Date of reporting period: 01/31/2010 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: EPIPHANY FUNDS EPIPHANY FAITH AND FAMILY VALUES 100 FUND SCHEDULE OF INVESTMENTS January 31, 2010 (Unaudited) Shares Value COMMON STOCK - (82.44%) ADVERTISING - (0.87%) Omnicom Group, Inc. $ AEROSPACE & DEFENSE - (3.41%) Boeing Co. L-3 Communications Holdings, Inc. Northrop Grumman Corp. United Technologies Corp. AUTO MANUFACTURERS - (0.57%) PACCAR, Inc. AUTO PARTS & EQUIPMENT - (0.58%) Johnson Controls, Inc. BANKS - (3.76%) Bank of New York Mellon Corp. BB&T Corp. Northern Trust Corp. PNC Financial Services Group, Inc. U.S. Bancorp BIOTECHNOLOGY - (0.99%) Gilead Sciences, Inc. * CHEMICALS - (0.90%) Monsanto Co. COMMERCIAL SERVICES - (1.72%) Automatic Data Processing, Inc. Mastercard, Inc. Western Union Co. COMPUTERS - (3.15%) Accenture Plc Apple, Inc. * EMC Corp. * Hewlett-Packard Co. COSMETICS & TOILETRIES - (1.10%) Avon Products, Inc. Colgate-Palmolive Co. DIVERSIFIED FINANCIAL SERVICES - (1.46%) American Express Co. Franklin Resources, Inc. EPIPHANY FUNDS EPIPHANY FAITH AND FAMILY VALUES 100 FUND SCHEDULE OF INVESTMENTS January 31, 2010 (Unaudited) Shares Value COMMON STOCK - (82.44%) (Continued) ELECTRIC - (3.24%) Edison International $ Exelon Corp. FPL Group, Inc. Progress Energy, Inc. Public Service Enterprise Group, Inc. Southern Co. ELECTRONICS - (0.93%) Tyco Electronics Ltd. ENERGY - ALTERNATE SOURCES - (0.48%) First Solar, Inc. * FOOD & BEVERAGE - (6.62%) Coca-Cola Co. General Mills, Inc. H.J. Heinz Co. Hormel Foods Corp. Kellogg Co. Kraft Foods, Inc. Class A PepsiCo., Inc. Safeway, Inc. Sysco Corp. HAND & MACHINE TOOLS - (0.50%) Lincoln Electric Holdings, Inc. HEALTHCARE PRODUCTS & SERVICES - (5.71%) Alcon, Inc. Baxter International, Inc. Boston Scientific Corp. * Covidien Plc Laboratory Corp of America Holdings * Medtronic, Inc. St. Jude Medical, Inc. * Stryker Corp. Zimmer Holdings, Inc. * HOME FURNISHINGS - (0.91%) Whirlpool Corp. INSURANCE - (6.00%) Aflac, Inc. Allstate Corp. AON Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Progressive Corp. Travelers Cos., Inc. INTERNET - (0.83%) Yahoo!, Inc. * EPIPHANY FUNDS EPIPHANY FAITH AND FAMILY VALUES 100 FUND SCHEDULE OF INVESTMENTS January 31, 2010 (Unaudited) Shares Value COMMON STOCK - (82.44%) (Continued) IRON & STEEL - (0.87%) Nucor Corp. $ MACHINERY - (1.42%) Caterpillar, Inc. Deere & Co. MISCELLANEOUS MANUFACTURING - (2.05%) 3M Co. Illinois Tool Works, Inc. Teleflex, Inc. MULTIMEDIA - (0.99%) McGraw-Hill Cos., Inc. OIL & GAS - (8.45%) Apache Corp. Chesapeake Energy Corp. Devon Energy Corp. EOG Resources, Inc. Halliburton Co. Murphy Oil Corp. National Oilwell Varco, Inc. Noble Corp. Occidental Petroleum Corp. Schlumberger Ltd. Sempra Energy Southwestern Energy Co. * XTO Energy, Inc. PACKAGING & CONTAINERS - (0.91%) Packaging Corp. of America PHARMACEUTICALS - (3.28%) Abbott Laboratories Allergan, Inc. Express Scripts, Inc. * Medco Health Solutions, Inc. * PIPELINES - (1.46%) Spectra Energy Corp. Williams Cos., Inc. EPIPHANY FUNDS EPIPHANY FAITH AND FAMILY VALUES 100 FUND SCHEDULE OF INVESTMENTS January 31, 2010 (Unaudited) Shares Value COMMON STOCK - (82.44%) (Continued) RETAIL - (6.26%) Best Buy Co., Inc. $ Costco Wholesale Corp. CVS Caremark Corp. Kohl's Corp. * Lowe's Cos., Inc. McDonald's Corp. TJX Cos., Inc. * Yum! Brands, Inc. SAVINGS & LOANS - (0.89%) Hudson City Bancorp, Inc. SEMICONDUCTORS - (4.25%) Analog Devices, Inc. Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd. * Texas Instruments, Inc. SOFTWARE - (0.88%) CA, Inc. TELECOMMUNICATIONS - (6.42%) American Tower Corp. * CenturyTel, Inc. Cisco Systems, Inc. * Corning, Inc. Juniper Networks, Inc. * Motorola, Inc. Qualcomm, Inc. * Rogers Communications, Inc. Verizon Communications, Inc. TRANSPORTATION - (0.58%) Burlington Northern Santa Fe Corp. TOTAL COMMON STOCK (Cost $4,417,262) SHORT-TERM INVESTMENTS - (3.17%) Fidelity Institutional Money Market Fund - Class I, 0.28% **(Cost $170,647) TOTAL INVESTMENTS (Cost $4,587,909) - 85.61% $ OTHER ASSETS IN EXCESS OF LIABILITIES, NET - 14.39% NET ASSETS - 100% $ *Non-Income producing security. **Rate shown represents the rate at January 31, 2010, is subject to change and resets daily. The accompanying notes are an integral part of this schedule of investments. EPIPHANY FUNDS EPIPHANY FAITH AND FAMILY VALUES 100 FUND NOTES TO SCHEDULE OF INVESTMENTS January 31, 2010 (Unaudited) Investment Valuation—The net asset value per share of the Fund is determined as of the close of regular trading on the New York Stock Exchange (normally 4:00 p.m., Eastern Time) on each day when the New York Stock Exchange is open for trading.Assets for which market quotations are available are valued as follows: (a) securities that are traded on any stock exchange are generally valued at the last quoted sale price, or, if there were no sales on that day, at its last reported bid price; (b) securities traded on the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price; (c) fixed income securities generally are valued by using market quotations but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices accurately reflect the fair market value of such securities; (d) short-term investments in fixed income securities with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by using the amortized cost method of valuation, which the Board of Trustees of the Trust (the “Board”) has determined represents fair value.When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current market value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board.At January 31, 2010, no securities were valued by the Adviser. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above.No single standard exists for determining fair value controls, since fair value depends upon the circumstances of each individual case.As a general principle, the current fair value of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale.Methods which are in accord with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. In accordance with the authoritative guidance on fair value measurements and disclosure under GAAP, ASC 820 (formerly FASB Statement No. 157), the Fund discloses fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk,etc.) Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of January 31, 2010 in valuing the Fund’s investments carried at fair value: Security Classification (a) Epiphany Faith and Family Values 100 Fund Level 1 Common Stock $ Short Term Investments Total Level 1 $ Level 2 $
